EXHIBIT 10.34

THIRD AMENDMENT
TO FINANCING AGREEMENT

THIRD AMENDMENT, dated as of July 9, 2004 (this "Amendment"), to the Financing
Agreement referred to below, by and among Gerber Scientific, Inc., a Connecticut
corporation (the "Parent"), each subsidiary of the Parent listed as a "Borrower"
on the signature pages hereto (together with the Parent, each a "Borrower" and
collectively, the "Borrowers"), each subsidiary of the Parent listed as a
"Guarantor" on the signature pages hereto (each a "Guarantor" and collectively,
the "Guarantors"), the financial institutions from time to time party to the
Financing Agreement referred to below (each a "Lender" and collectively,
the "Lenders"), and Ableco Finance LLC, a Delaware limited liability company
("Ableco"), as agent for the Lenders (in such capacity, the "Agent").

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Agent are parties to
the Financing Agreement dated as of May 9, 2003 (as amended from time to time,
the "Financing Agreement"); and

WHEREAS, the Borrowers and the Guarantors have requested that the Agent and the
Lenders amend certain terms and provisions of the Financing Agreement
(including, without limitation, certain covenants set forth therein) and the
Agent and the Lenders have agreed to such request, subject to (i) the execution
and delivery of this Amendment by the Loan Parties, and (ii) the other terms and
conditions set forth in this Amendment;

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

 1.  Definitions in Amendment.
      a. Any capitalized term used herein and not defined shall have the meaning
         assigned to it in the Financing Agreement.
      b. Section 1.01 of the Financing Agreement is hereby amended by deleting
         the definition of "PIK Rate" in its entirety.
      c. The definition of "Reference Rate" in Section 1.01 of the Financing
         Agreement is hereby amended by deleting the reference therein to
         "4.25%" and inserting in lieu thereof the reference to "4.00%".
      d. Section 1.01 of the Financing Agreement is hereby amended by adding the
         following definitions, in appropriate alphabetical order:
     
         "'Acquisition' means the acquisition of all of the Capital Stock of any
         Person or all or substantially all of the assets of any Person."
     
         "'Applicable Prepayment Premium' means, as of any date of
         determination, an amount equal to (a) during the period of time from
         and after the Third Amendment Effective Date up to but excluding the
         date that is the first anniversary of the Third Amendment Effective
         Date, 1.375% times the principal amount of the Term Loans prepaid on
         such date, (b) during the period of time from and including the date
         that is the first anniversary of the Third Amendment Effective Date up
         to but excluding the date that is the second anniversary of the Third
         Amendment Effective Date, 0.75% times the principal amount of the Term
         Loans prepaid on such date and (c) during the period of time from and
         including the date that is the second anniversary of the Third
         Amendment Effective Date up to but excluding the date that is the Final
         Maturity Date, 0.5% times the principal amount of the Term Loans
         prepaid on such date."
     
         "'Permitted Acquisition' means any Acquisition by a Loan Party or any
         wholly-owned Subsidiary of a Loan Party to the extent that each of the
         following conditions shall have been satisfied:
     
      e. the aggregate Purchase Price for all Permitted Acquisitions since the
         Third Amendment Effective Date would not exceed $5,000,000,
         individually, or $10,000,000 in the aggregate during the term of this
         Agreement as a result of the consummation of the proposed Acquisition;
      f. no Default or Event of Default shall have occurred and be continuing or
         would result from the consummation of the proposed Acquisition;
      g. the Purchase Price for such Acquisition shall not exceed an amount
         equal to 3 times the Consolidated EBITDA (for the immediately preceding
         twelve-month period) of the Person subject to the proposed Acquisition;
      h. (i) the Excess Availability (as defined in the Revolving Credit
         Agreement) of the Loan Parties shall not be less than $10,000,000 and
         (ii) the Loan Parties shall have unrestricted Cash and Cash Equivalents
         in an aggregate amount of not less than $8,500,000, in each case, both
         immediately before and immediately after giving effect to such
         Acquisition;
      i. the Borrowers shall have furnished to the Agent at least 10 Business
         Days prior to the consummation of such Acquisition (1) an executed term
         sheet and/or commitment letter (setting forth in reasonable detail the
         terms and conditions of such Acquisition) and, at the request of the
         Agent, such other information and documents that the Agent may request,
         including, without limitation, executed counterparts of the respective
         agreements, instruments or other documents pursuant to which such
         Acquisition is to be consummated (including, without limitation, any
         related management, non-compete, employment, option or other material
         agreements), any schedules to such agreements, instruments or other
         documents and all other material ancillary agreements, instruments or
         other documents to be executed or delivered in connection therewith,
         (2) pro forma financial statements of the Parent and its Subsidiaries
         after the consummation of such Acquisition, (3) a certificate of the
         chief financial officer of the Parent, demonstrating on a pro forma
         basis compliance with all covenants set forth in Section 7.03 hereof
         after the consummation of such Acquisition, and (4) copies of such
         other agreements, instruments or other documents (including, without
         limitation, the Loan Documents required by Section 7.01(o)) as the
         Agent shall reasonably request;
      j. the agreements, instruments and other documents referred to in
         paragraph (e) above shall provide that (1) neither the Loan Parties nor
         any of their Subsidiaries shall, in connection with such Acquisition,
         assume or remain liable in respect of any Indebtedness of the Seller or
         Sellers, or other obligation of the Seller or Sellers (except for
         Permitted Indebtedness, obligations incurred in the ordinary course of
         business in operating the property so acquired and necessary and
         desirable to the continued operation of such property and except for
         Indebtedness that the Agent, with the consent of the Required Lenders,
         otherwise expressly consent to in writing after their review of the
         terms of the proposed Acquisition), and (2) all property to be so
         acquired in connection with such Acquisition shall be free and clear of
         any and all Liens, except for Permitted Liens (and if any such property
         is subject to any Lien not permitted by this clause (2) then
         concurrently with such Acquisition such Lien shall be released);
      k. the Subsidiary to be acquired or formed as a result of such Acquisition
         shall be engaged in the same or similar business as one or more Loan
         Parties and such Subsidiary will be a direct wholly-owned Subsidiary of
         a Loan Party;
      l. such Acquisition shall be effected in such a manner so that the
         acquired Capital Stock or assets are owned either by a Loan Party or a
         wholly-owned Subsidiary of a Loan Party and, if effected by merger or
         consolidation involving a Loan Party, such Loan Party shall be the
         continuing or surviving Person; and
      m. any such Subsidiary (and its equityholders) shall execute and deliver
         the agreements, instruments and other documents required by Section
         7.01(o)."

     "'Purchase Price' means, with respect to any Acquisition, an amount equal
     to the sum of (i) the aggregate consideration, whether cash or property or
     securities (but excluding the fair market value of any Capital Stock of any
     Loan Party issued in connection with such Acquisition), paid or delivered
     by the Parent in connection with such Acquisition, plus (ii) the aggregate
     amount of Indebtedness assumed, but excluding consideration consisting of
     royalties based upon a percentage of sale or other similar percentage of
     sale arrangements."

     "'Seller' means any Person that sells Capital Stock or other property or
     assets to a Loan Party or a Subsidiary of a Loan Party in a Permitted
     Acquisition."

     "'Third Amendment to Financing Agreement' means the Third Amendment to
     Financing Agreement, dated as of August __, 2004, among the Borrowers, the
     Guarantors, the Agent and the Lenders."

     "'Third Amendment Effective Date' means the date on which all of the
     conditions precedent set forth in Section 11 of the Third Amendment to
     Financing Agreement are satisfied or waived by the Agent."

 2.  Interest. Section 2.04 of the Financing Agreement is hereby amended by
     amending clauses (a) and (b) in their entirety to read as follows:

     "(a) Term Loan A. The Term Loan A shall bear interest on the principal
     amount thereof from time to time outstanding, from the date of such Loan
     until such principal amount is repaid in full, at a rate per annum equal to
     the Reference Rate plus 6.0%.

     (b) Term Loan B. The Term Loan B shall bear interest on the principal
     amount thereof from time to time outstanding, from the date of such Loan
     until such principal amount is repaid in full, at a rate per annum equal to
     the Reference Rate plus 6.0%."

 3.  Optional Prepayment. Section 2.05(a) of the Financing Agreement is hereby
     amended in its entirety to read as follows:

     "(a) Optional Prepayment. The Borrowers may, upon at least three (3)
     Business Days' prior written notice to the Agent, prepay the principal of
     the Loans, in whole or in part, without penalty or premium except as
     otherwise provided in the immediately succeeding sentence. If the Loans are
     fully prepaid in accordance with the immediately preceding sentence, the
     Borrowers shall pay to the Agent, for the account of the Lenders, the
     Applicable Prepayment Premium on the date of such prepayment. Each
     prepayment made pursuant to this clause (a) shall be accompanied by the
     payment of accrued interest to the date of such payment on the amount
     prepaid. Each such prepayment shall be applied pro rata between the Term
     Loan A and the Term Loan B. For avoidance of doubt, no Applicable
     Prepayment Premium shall apply unless the Loans are prepaid in their
     entirety and this Agreement is terminated"

 4.  Interest and Fees. Section 2.05(c) of the Financing Agreement is hereby
     amended by inserting therein the phrase "(and, to the extent the Term Loans
     are prepaid in full pursuant to Section 2.05(a), the Applicable Prepayment
     Premium)" immediately after the words "by the payment of all fees".
 5.  Section 7.01(a) of the Financing Agreement is hereby amended by deleting
     the word "prior" in clause (v) thereof and substituting in lieu thereof the
     word "after".
 6.  The first sentence of Section 7.02(d)(i) of the Financing Agreement is
     hereby amended in its entirety to read as follows:

     "(i) The Loan Parties will not enter into any transaction of merger or
     consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
     suffer any liquidation or dissolution), except that, so long as no Default
     or Event of Default shall have occurred or be continuing before and after
     giving effect to such transaction or result therefrom, (A) any Borrower may
     be merged or combined with or into any other Borrower, (B) any Guarantor
     may be merged or combined with or into any other Loan Party, (C) any
     Subsidiary of a Loan Party may be merged or combined with or into any Loan
     Party or any other Subsidiary of such Loan Party and (D) any other Person
     may be merged or combined into a Loan Party in connection with a Permitted
     Acquisition, so long as, in each case of clauses (C) and (D) above, a Loan
     Party is the survivor of such merger to which it is a party and each party
     to any such merger has a tangible net worth (determined in accordance with
     GAAP) that is at least $1.00."

 7.  Investments; Hedging Agreements. Section 7.02(e)(i) of the Financing
     Agreement is hereby amended by (a) deleting the word "and" at the end of
     clause (F) thereof, (b) redesignating clause (G) thereof as new clause (H)
     thereof, and (c) adding the following new clause (G) therein to read as
     follows:

     "(G) Permitted Acquisitions; and".

 8.  Section 7.02(f) of the Financing Agreement is hereby amended in its
     entirety to read as follows:

     (f) Restricted Junior Payments.  The Loan Parties will not declare or make
     any Restricted Junior Payment at any time, except that (A) any Loan Party
     that is a Subsidiary of another Loan Party may pay dividends to such other
     Loan Party, (B) the Parent may pay dividends in the form of common Capital
     Stock and (C) the Parent may make other Restricted Junior Payments in an
     amount not to exceed $10,000,000 in the aggregate after the Third Amendment
     Effective Date, so long as (I) no Default or Event of Default shall have
     occurred and be continuing or would result from such Restricted Junior
     Payments, (II) the Excess Availability (as defined in the Revolving Credit
     Agreement) of the Loan Parties shall not be less than $10,000,000 and (III)
     the Loan Parties shall have unrestricted Cash and Cash Equivalents in an
     aggregate amount of not less than $8,500,000, in each case, both
     immediately before and immediately after giving effect to such Restricted
     Junior Payment."

 9.  Section 7.03(a) of the Financing Agreement is hereby amended in its
     entirety to read as follows:

     (a) "Leverage Ratio. Permit the ratio of Consolidated Funded Indebtedness
     to Consolidated EBITDA of the Parent and its Subsidiaries as of the end of
     each period of four (4) consecutive fiscal quarters of the Parent and its
     Subsidiaries for which the last quarter ends on a date set forth below to
     be greater than the applicable ratio set forth below:
     

     

     Fiscal Quarter End
     
     Leverage Ratio
     
     July 31, 2004
     
     2.50 to 1.00
     
     October 31, 2004
     
     2.50 to 1.00
     
     January 31, 2005
     
     2.50 to 1.00
     
     April 30, 2005
     
     2.00 to 1.00
     
     July 31, 2005
     
     2.00 to 1.00
     
     October 31, 2005
     
     2.00 to 1.00
     
     January 31, 2006
     
     2.00 to 1.00
     
     April 30, 2006 and each quarter thereafter
     
     1.75 to 1.00
     
        

     

 10. Section 7.03(c) of the Financing Agreement is hereby deleted in its
     entirety.
 11. Fee Letter. Paragraph (c) of the Fee Letter is hereby amended in its
     entirety to read as follows:

     "(c) on each anniversary of the Effective Date, the Borrowers shall pay to
     the Agent for the ratable account of the Lenders, a non-refundable
     anniversary fee (the "Anniversary Fee") equal to the product of (i) 1.00%
     times (ii)  the average aggregate principal amount of the Loans outstanding
     at the end of each of the immediately preceding twelve (12) months, which
     Anniversary Fee shall be deemed fully earned when paid. For the avoidance
     of doubt, if the Loans are paid in full prior to any date on which the
     Anniversary Fee is due, no Anniversary Fee shall be due on such date."

 12. Conditions to Effectiveness. This Amendment shall become effective only
     upon satisfaction in full, in a manner satisfactory to the Agent, of the
     following conditions precedent (the first date upon which all such
     conditions shall have been satisfied being herein called the "Third
     Amendment Effective Date"):
      a. The representations and warranties contained in Article VI of the
         Financing Agreement and in each other Loan Document, certificate or
         other writing delivered by or on behalf of any Loan Party to the Agent
         or any Lender pursuant to the Financing Agreement or any other Loan
         Document on or prior to the Third Amendment Effective Date are true and
         correct on and as of such date as though made on and as of such date
         (except as otherwise disclosed in writing by any Loan Party to the
         Agent prior to the date hereof), and no Default or Event of Default
         shall have occurred and be continuing on the Third Amendment Effective
         Date (except as otherwise disclosed in writing by any Loan Party to the
         Agent prior to the date hereof) or would result from this Amendment
         becoming effective in accordance with its terms.
      b. No Default or Event of Default shall have occurred and be continuing on
         the Third Amendment Effective Date or result from the Amendment
         becoming effective in accordance with its terms.
      c. The Agent shall have received counterparts of this Amendment which bear
         the signatures of each Borrower and each Guarantor that is a party to
         the Financing Agreement.
      d. The Agent shall have received satisfactory evidence that the Revolving
         Credit Agent and the Revolving Credit Lenders have consented to this
         Amendment.
      e. All legal matters incident to this Amendment shall be satisfactory to
         the Agent and its counsel.

 13. Representations and Warranties. Each Loan Party that is a party to the
     Financing Agreement hereby represents and warrants to the Agent and the
     Lenders as follows:
      a. Representations and Warranties; No Event of Default. The
         representations and warranties herein, in Article VI of the Financing
         Agreement and in each other Loan Document, certificate or other writing
         delivered by or on behalf of any Loan Party to the Agent or any Lender
         pursuant to the Financing Agreement or any other Loan Document on or
         prior to the Third Amendment Effective Date are true and correct on and
         as of such date as though made on and as of such date (except as
         otherwise disclosed in writing by any Loan Party to the Agent prior to
         the date hereof), and no Default or Event of Default has occurred and
         is continuing as of the Third Amendment Effective Date (except as
         otherwise disclosed in writing by any Loan Party to the Agent prior to
         the date hereof) or would result from this Amendment becoming effective
         in accordance with its terms.
      b. Organization, Good Standing, Etc. Each Loan Party (i) has been duly
         formed or organized and is validly existing and in good standing under
         the laws of its jurisdiction of organization or formation, (ii) has all
         requisite power and authority to own its Property and carry on its
         business as now conducted and as currently contemplated, and to execute
         and deliver this Amendment, and to consummate the transactions
         contemplated hereby and by the Financing Agreement, as amended hereby,
         and (iii)  is qualified to do business in, and is in good standing and
         duly authorized to do business in, every jurisdiction where such
         qualification is required, except where the failure to have such power
         or authority or to be so qualified or in good standing, individually or
         in the aggregate, could not reasonably be expected to have a Material
         Adverse Effect.
      c. Authorization; Enforceability. The execution, delivery and performance
         of this Amendment by each applicable Loan Party, and the performance of
         the Financing Agreement, as amended hereby (i) are within the power and
         authority of each such Loan Party and have been duly authorized by all
         necessary action and (ii) have been duly authorized, executed and
         delivered by each such Loan Party and constitute legal, valid and
         binding obligations of each such Loan Party, enforceable in accordance
         with their respective terms, subject to applicable bankruptcy,
         insolvency, reorganization, moratorium or other laws affecting
         creditors' rights generally and subject to general principles of
         equity, regardless of whether considered in a proceeding in equity or
         at law.
      d. Governmental Approvals; No Conflicts. The execution, delivery and
         performance of this Amendment by each applicable Loan Party, and the
         performance of the Financing Agreement, as amended hereby (i) do not
         require any consent or approval of, registration or filing with, or any
         other action by, any Governmental Authority which has not been
         obtained, (ii) will not violate any applicable law, policy or
         regulation or the organizational documents of the Loan Parties or any
         order of any Governmental Authority, (iii) will not violate or result
         in a default under any indenture, agreement or other instrument binding
         upon any of the Loan Parties, or any of their assets, or give rise to a
         right thereunder to require any payment to be made by any of the Loan
         Parties, (iv) do not and will not result in any default, noncompliance,
         suspension, revocation, impairment, forfeiture or nonrenewal of any
         permit, license, authorization or approval applicable to its operations
         or any of its properties and (v) except for the Liens created by the
         Loan Documents, will not result in the creation or imposition of any
         Lien on any asset of any of the Loan Parties.

 14. Continued Effectiveness of Financing Agreement. Each Loan Party that is a
     party to the Financing Agreement hereby (i) confirms and agrees that each
     Loan Document to which it is a party is, and shall continue to be, in full
     force and effect and is hereby ratified and confirmed in all respects
     except that on and after the Third Amendment Effective Date all references
     in any such Loan Document to "the Financing Agreement", "thereto",
     "thereof", "thereunder" or words of like import referring to the Financing
     Agreement shall mean the Financing Agreement as amended by this Amendment,
     and (ii) confirms and agrees that to the extent that any such Loan Document
     purports to assign or pledge to the Agent, or to grant to the Agent a Lien
     on any collateral as security for the Obligations of the Borrowers from
     time to time existing in respect of the Financing Agreement and the Loan
     Documents, such pledge, assignment and/or grant of a Lien is hereby
     ratified and confirmed in all respects.
 15. Miscellaneous.
      a. This Amendment may be executed in any number of counterparts (including
         by facsimile) and by different parties hereto in separate counterparts,
         each of which shall be deemed to be an original, but all of which taken
         together shall constitute one and the same agreement.
      b. Section and paragraph headings herein are included for convenience of
         reference only and shall not constitute a part of this Amendment for
         any other purpose.
      c. This Amendment shall be governed by, and construed in accordance with,
         the laws of the State of New York.
      d. Each Loan Party hereby acknowledges and agrees that this Amendment
         constitutes a "Loan Document" under the Financing Agreement.
         Accordingly, it shall be an Event of Default under the Financing
         Agreement if (i) any representation or warranty made by a Loan Party
         under or in connection with this Amendment shall prove to have been
         incorrect in any material respect when made, or (ii) a Loan Party shall
         fail to perform or observe any term, covenant or agreement contained in
         this Amendment (subject to applicable notice and cure periods, if any,
         specified in Article IX of the Financing Agreement).
      e. The Borrowers will pay on demand all reasonable out-of-pocket costs and
         expenses of the Agent and the Lenders in connection with the
         preparation, execution and delivery of this Amendment, including,
         without limitation, the reasonable fees, disbursements and other
         charges of Schulte Roth & Zabel LLP, counsel to the Agent.

[remainder of page intentionally left blank]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

AGENT AND LENDER

:



ABLECO FINANCE LLC

By: /s/

Name:

Title:

OTHER LENDERS

 

DB SPECIAL OPPORTUNITIES LLC

By: Drawbridge Special Opportunities Advisors LLC
Title: Its Authorized Signatory

By: /s/

Name:

Title:

 

DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP

By: /s/

Name:

Title:

 

HIGHBRIDGE/ZWIRN SPECIAL OPPORTUNITIES FUND, LP

By: /s/

Name:

Title:

TRS METIS LLC

By: /s/

Name:

Title:

 

BORROWERS

:



GERBER SCIENTIFIC, INC.

By: /s/ Shawn M. Harrington

Name: Shawn M. Harrington

Title: EVP/CFO

 

GERBER SCIENTIFIC INTERNATIONAL, INC.

By: /s/ Shawn M. Harrington

Name: Shawn M. Harrington

Title:

GUARANTORS

:



 

GERBER VENTURE CAPITAL CORPORATION

By: /s/ Shawn M. Harrington

Name: Shawn M. Harrington

Title:

 

GERBER COBURN OPTICAL INTERNATIONAL, INC.

By: /s/ Shawn M. Harrington

Name: Shawn M. Harrington

Title:

ND GRAPHIC PRODUCTS LIMITED

By: /s/

Name:

Title:

 

\C&LDOC:.StmLib1:1066595.1 07/14/04